DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/22 has been entered.

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 8/18/22.  Claims 1, and 7 canceled.  Claims 2-4, 6 and 10 amended.  Claims 2-6 and 8-16 are pending and an action on the merits is as follows.  

Terminal Disclaimer
The terminal disclaimer filed on 8/23/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10, 102, 544 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 8 and 9 are  objected to because of the following informalities:  Claims 8 and 9 depends on   canceled claim 7.  For the purpose of examination,  claims 8 and 9 are depended on claim 6.  Appropriate corrections is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 , 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faris et al. US Pub. No.2015/0205894.


Re Claim 6, Faris discloses an article of manufacture comprising a non-transitory computer usable medium having computer readable program code embodied therein, the code when executed by one or more processors for configuring a computer to execute a method for simulating an account history stored at a data source, the method comprising: receiving ticket purchase request(s) for a live event (P6, 98, 99, 150, 167- 169, 20 and 354) from user device(s)  , wherein the ticket purchase request(s) comprise data source identification information ("data source ID")( P7, P98, 106, 169, 235, 237, 300,  sign up via Facebook, Twitter, Google+, or an email account. Once a user signs up for a virtual line ( to purchase a ticket ) , the user receives a spot in the virtual line;  The username and password may be automatically imported from the user's Facebook, Twitter, or Google+ account) the data source ID corresponding simulating the user device(s) associated with a human user(s) (P146-147 , P122, the user registers  with a mobile device  and the system creates a user profile 304,)  ; and defining a social media account associated with the data source ID(P146  user profile/ associated with a page; P106, social media profiles are analyzed)
Re Claim 8, Faris discloses the method of claim 7, wherein the creating includes creating communications with at least a threshold number of friends on the account (p106, 201, 204, 235, 237-239,294,364), creating more than a threshold frequency of historic ticket purchases per unit time (P306,P320), creating more than a threshold of like location of historic ticket purchases per unit time (P306,P320), and creating a historic record of more than a threshold reaction time to a plurality of ticket offers (P235, 237, 238).  
Re Claim 9, Faris discloses the method of claim 7, wherein the creating further comprises creating historical credit card data at pre-determined historical performances   (P362,  At various touch points, users may be asked to fill out missing pieces of their profile (shipping address, credit card, sizing information, etc.) .  

Allowable Subject Matter
Claims 2-6, and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance in Re-claim 2: None of the cited prior art of record , discloses, teach or fairly suggest at least wherein: the simulated account history for the social media account is created with respect to a pre-determined performer by simulating a time-stamped indication of affinity for the pre-determined performer, and creating simulated account history comprises creating a pre- determined set of indications that simulate indications associated with an account history created by the human user(s).  These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record. 
 The following is an examiner’s statement of reasons for allowance in Re-claim 10: None of the cited prior art of record , discloses, teach or fairly suggest at least wherein: the simulated account history for the social media account is created with respect to a pre-determined performer by simulating a time-stamped indication of affinity for the pre-determined performer, and creating simulated account history comprises creating a pre- determined set of indications that simulate indications associated with an account history created by the human user(s).  These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record. 

Conclusion

The following reference is cited but not relied upon:  Williams et al. discloses a method for eliciting information from users in conjunction with social-networking system for providing services e.g. wall posts, photo-sharing, event organization, messaging, games or advertisements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887